Case 4:15-cr-00110-MAC-CAN Document 171 Filed 06/04/20 Page 1 of 2 PageID #: 543




  UNITED STATES DISTRICT COURT                               EASTERN DISTRICT OF TEXAS


  UNITED STATES OF AMERICA                        §
                                                  §
  versus                                          §   CASE NO. 4:15-CR-110(2)
                                                  §
  RAFAEL ISIDRO-CHAMU                             §

                                 MEMORANDUM AND ORDER

           Pending before the court is Defendant Rafael Isidro-Chamu’s (“Defendant”) pro se Motion

  for Reduction of Sentence (#169), which the court will construe as a request that the duration of

  his sentence be served on home confinement. Having considered the motion and the applicable

  law, the court is of the opinion that the motion should be denied.

  I.       Background

           On June 11, 2015, a federal grand jury in the Eastern District of Texas returned a

  single-count Indictment charging Defendant in Count One with Conspiracy to Possess with the

  Intent to Manufacture and Distribute Cocaine, in violation of 21 U.S.C. § 846. Pursuant to a

  non-binding plea agreement, Defendant pleaded guilty to Count One, and on August 16, 2016,

  Defendant was sentenced to 70 months’ imprisonment, followed by 3 years’ supervised release.

  II.      Analysis

           The Bureau of Prisons (“BOP”) is responsible for determining a prisoner’s place of

  incarceration based on several statutory factors, including any recommendation by the sentencing

  court.    See 18 U.S.C. § 3621(b).      Although a sentencing court is permitted to make a

  recommendation concerning the type of penal or correctional facility, the court is of the opinion

  that a determination of if and when a prisoner should be allowed to serve the remainder of his

  sentence on home confinement is best left to the discretion, experience, and expertise of the BOP.
Case 4:15-cr-00110-MAC-CAN Document 171 Filed 06/04/20 Page 2 of 2 PageID #: 544



  See, e.g., McKune v. Lile, 536 U.S. 24, 39 (2002) (“It is well settled that the decision where to

  house inmates is at the core of prison administrators’ expertise.”); United States v. Carden, No.

  CR JKB-15-0016, 2020 WL 1873951, at *2 (D. Md. Apr. 15, 2020) (holding that the court “does

  not have authority” to order the defendant released to home detention); United States v. Yates, No.

  15-40063-01-DDC, 2019 WL 1779773, at *4 (D. Kan. Apr. 23, 2019) (“[I]t is BOP—not the

  courts—who decides whether home detention is appropriate.”); United States v. Gould, No.

  7:05-CR-020-O, 2018 WL 3956941, at *1 (N.D. Tex. Jan. 17, 2018) (“[T]he BOP is in the best

  position to determine whether RRC/halfway house placement would be of benefit to [the

  defendant] and to society in general.”); Creager v. Chapman, No. 4:09-cv-713, 2010 WL

  1062619, at *3 (N.D. Tex. Mar. 22, 2010) (stating that “nothing in the Second Chance Act of

  2007, or 18 U.S.C. § 3621(b) entitles . . . any prisoner to placement in a residential reentry

  center”); see also Grover v. Kallis, No. 18-CV-1259, 2019 WL 113866, at *3 (C.D. Ill. Jan. 4,

  2019).

           Thus, the court is of the opinion that a release to home detention is inappropriate under the

  circumstances and declines to issue another judicial recommendation as to Defendant’s place of

  confinement.

  III.     Conclusion

           In accordance with the foregoing, Defendant’s motion (#169) is DENIED.

           SIGNED at Beaumont, Texas, this 4th day of June, 2020.




                                              ________________________________________
                                                          MARCIA A. CRONE
                                                   UNITED STATES DISTRICT JUDGE

                                                     2
